DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-3 and 4-19 are currently pending in this application.  Claims 4 and 20 have been cancelled by applicant.
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/17/2022 and 07/05/2022 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.          	The drawings submitted on 12/23/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-3 and 4-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjya et al. US 2014/0200827.
With regards to claim 1, Bhattacharjya et al. US 2014/0200827 teaches a method for automatically planning maintenance in railway infrastructure, the method comprising the steps of determining maintenance for different assets at different locations comprising determining at least one of a predicted technical condition of an asset and automatically optimizing the planning accordingly. (paragraph 0004) (figure 9) (Paragraph 0017)
wherein the information gathered at least from one sensor is based on at least on analytical approach, each approach at least one analytical approach, each approach comprising at least one of signal filter processing, pattern recognition, probabilistic modeling, Bayesian schemes, machine learning, supervised learning, unsupervised learning and/or reinforcement learning. (patterns of data from measurement can be used in predictive manner; Paragraph 0047)
With regards to claims 2 and 11, Bhattacharjya et al. US 2014/0200827 teaches optimizing the planning based on at least one of the following current or predicted criteria: a technical condition of an asset; a degrading effect of a train; traffic load information of trains; maintenance effectiveness metrics; and weather information. (paragraph 0040& 0048) (308; figure 3)
With regards to claims 3 and 12, Bhattacharjya et al. US 2014/0200827 teaches the determining of maintenance for different assets of a railway infrastructure is based on information gathered from signals from sensors. (paragraph 0040)
With regards to claim 13, Bhattacharjya et al. US 2014/0200827 teaches the information gathered at least from one sensor is based on at least one analytical approach. (paragraph 0019 & 0040)
With regards to claims 5 and 14, Bhattacharjya et al. US 2014/0200827 teaches the sensors are associated with or arranged on/at/in at least one of an asset of railway infrastructure and/or a rolling stock. (paragraph 0040)
With regards to claims 6 and 15, Bhattacharjya et al. US 2014/0200827 teaches the signals gathered from the sensor provides information, preferably of acceleration and/or a planning optimizing is based on at least one analytical approach. (paragraph 0045) (paragraph 0019 & 0040)
With regards to claims 7 and 16, Bhattacharjya et al. US 2014/0200827 teaches the further step of optimizing the planning based on at least one of the following current or predicted criteria: asset life cycle; a geophysical location; an operational importance of an asset; a time of the maintenance measure; a complexity of the maintenance measure; a cost of the maintenance measure; traffic information of trains; stock of replacement parts used for the maintenance measure; a safety measure necessary for the maintenance measure; budget information; staff availability; maintenance vehicle availability; and tool availability. (provide framework to appropriately reduce probability of derailment and associated costs paragraph 0037)
With regards to claims 8 and 17, Bhattacharjya et al. US 2014/0200827 teaches the step of involving different servers for at least two of the determining maintenance for current technical conditions, determining maintenance of predicted technical conditions and for automatically optimizing the planning.  (figure 2) (paragraph 0039 & 0045)
With regards to claim 9, Bhattacharjya et al. US 2014/0200827 teaches the step of automatically controlling the maintenance planning. (paragraph 0037 & 0045)
With regards to claim 10, Bhattacharjya et al. US 2014/0200827 teaches a railway planning system for automatically planning maintenance comprising a determining component for determining maintenance for different assets at different locations comprising a determining component for determining at least one of a predicted technical condition of an asset and an optimization component for automatically optimizing the planning accordingly. (paragraph 0004) (figure 9) (Paragraph 0017) wherein the information gathered at least from one sensor is based on at least one analytical approach, each approach comprising at least one of the signal filter processing pattern recognition, probabilistic modelling, Bayesian schemes, machine learning, supervised learning, unsupervised learning and/or reinforcement learning. (patterns of data from measurement can be used in predictive manner; Paragraph 0047)
With regards to claim 18, Bhattacharjya et al. US 2014/0200827 teaches the step of changing current maintenance planning according to renewed optimization. (updating models; Paragraph 0047)
With regards to claim 19, Bhattacharjya et al. US 2014/0200827 teaches the step of providing and receiving feedback of current maintenance measures. (312; figure 3)
Response to Arguments
9.	Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
10.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
11.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
12.	In this instance applicant argues that the prior art of record does not teach information is gathered form at least one sensor (or data source) based on at least one analytical approach. 
13.	Paragraph 0047 of Bhattacharjya et al. US 2014/0200827 teaches patterns of data from measurement can be used in predictive manner. This is reads on the claim language as amended, therefore the rejection has been maintained. 
Examiner's Note:
14. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        September 9, 2022